Citation Nr: 0503390	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  01-06 018	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 28, 1983, Board decision that denied service 
connection for porphyria.


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty for more than 13 years, 
with his last period of service being from January 1979 to 
May 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion as to CUE in a December 28, 1983, Board 
decision that denied service connection for porphyria.  In 
September 2001 the Board denied the veteran's motion as to 
CUE in the December 1983 Board decision.  The veteran 
appealed to the United Stated Court of Appeals for Veterans 
Claims (Court).  In a June 2004 order, the Court vacated the 
September 2001 Board decision and remanded the matter for 
further adjudication.


FINDINGS OF FACT

1.  The Board denied service connection for porphyria in a 
December 28, 1983, decision.

2.  The Board incorrectly applied 38 U.S.C.A. § 105.

3.  The claim of service connection for porphyria would have 
been manifestly different but for the Board's misapplication 
of the law.


CONCLUSION OF LAW

The Board's decision of December 28, 1983, denying service 
connection for porphyria involved clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 
(2004); 38 U.S.C. §§ 105, 331 (1982).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that on a November 1968 
entrance examination, the genitourinary system and the 
abdomen and viscera were normal.  The neurologic and 
psychiatric evaluations were normal.  The veteran's blood 
pressure was 136/86.  Intermittent acute porphyria was not 
diagnosed.  In an August 1972 statement, a private doctor 
indicated that he assumed that the veteran's situation 
pertained to acute intermittent porphyria, which involved 
autosomal dominant inheritance.  In October 1972, it was 
noted that the veteran had a family history of porphyria.  In 
October 1973, it was indicated that in the veteran's case, a 
diagnosis of intermittent acute porphyria had not been 
definitely made.  The veteran underwent additional testing.  
In January 1974, it was noted that a urinalysis confirmed a 
clinical impression of intermittent acute porphyria.  The 
veteran was totally asymptomatic.  

In October 1977 the veteran was hospitalized for 
pancreatitis.  From July 1981 to September 1981, the veteran 
was hospitalized twice for intermittent acute porphyria.  In 
September 1981, a doctor noted that the veteran had a rare 
illness termed intermittent acute porphyria.  The doctor 
indicated that the illness was a metabolic disorder with 
intermittent symptoms, usually massive abdominal organ 
failure.  The doctor reported that attacks may be brought on 
by many factors, including certain drugs and physical stress, 
such as brought on by extreme fatigue, extreme climates (such 
as the recent field training exercise at Yuma Proving 
Ground), or strenuous manual labor.  The doctor stated that 
when not exposed to these factors, the veteran was 
asymptomatic and was able to do all routine duties.  From 
November 1981 to February 1982, the veteran was hospitalized 
three times for intermittent acute porphyria.  During a 
February 1982 hospitalization, it was noted that his first 
attack of intermittent acute porphyria was in 1975.

The veteran underwent a medical board in February 1982.  It 
was indicated that other than avoiding the appropriate 
medications, the veteran had no particular problems with his 
porphyria until possibly 1978.  It was noted that the veteran 
was hospitalized in 1978 for pancreatitis and that the 
hospitalization may have been for a porphyric crisis.  The 
final diagnosis was intermittent acute porphyria, which was 
in the line of duty.  In March 1982, the final report of the 
medical board was prepared.  The report reflects that the 
veteran had a progressive metabolic derangement and that it 
was probable that the illness would become progressively more 
debilitating and crippling, which would probably ultimately 
end in death.  The report notes that the veteran was 
completely disabled and required frequent hospitalizations.  
The medical board determined that the intermittent acute 
porphyria was in the line of duty and that its approximate 
date of origin was 1978.  The medical board indicated that 
the intermittent acute porphyria was due to a cause incident 
to service and that it did not exist prior to entry on active 
duty.  The medical board also stated that the intermittent 
acute porphyria was aggravated by active duty.

A March 1982 physical evaluation board found that the veteran 
had congenital intermittent acute porphyria, which was 
moderately severe in nature, and that there was service 
aggravation.  The physical evaluation board determined that 
the intermittent acute porphyria was not due to intentional 
misconduct, willful neglect, or unauthorized absence.  The 
physical evaluation board noted that the intermittent acute 
porphyria was incurred or aggravated while the veteran was 
entitled to basic pay and was in the line of duty during 
wartime or national emergency.  The physical evaluation board 
indicated that the intermittent acute porphyria was the 
proximate result of performing duty.

In a June 1982 rating decision, the RO denied service 
connection for intermittent acute porphyria on the bases that 
it was congenital or developmental in nature and was not 
aggravated beyond its natural progression during active 
service.

The veteran appealed that denial to the Board.  In the 
December 1983 Board decision, the Board denied service 
connection for porphyria on the bases that intermittent acute 
porphyria was of a congenital nature and that there was no 
increase in basic pathology of the underlying condition 
during service.

CUE

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-11 (2004).  
Pursuant to 38 C.F.R. § 20.1400(c), to warrant revision of a 
Board decision on the ground of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.

38 C.F.R. § 20.1403, Rule 1403. What constitutes clear and 
unmistakable error; what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed - (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error - (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

Service connection may granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C. § 331 (1982).  

For the purposes of section 310 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (1982).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (1983).

Analysis

The representative has argued that the Board in the December 
1983 decision misapplied 38 C.F.R. § 3.303(c) (1983) and 38 
C.F.R. § 3.306(a) (1983).  The representative has also 
asserted that the claim of service connection for porphyria 
would have been manifestly different but for the Board's 
misapplication of 38 C.F.R. § 3.303(c) (1983) and 38 C.F.R. 
§ 3.306(a) (1983).  The arguments advanced by the 
representative lack merit.  The law, including the law 
discussing the award of compensation, provides for a grant 
based upon incurrence or aggravation of a disease or injury 
resulting in disability.  38 U.S.C.A. § 331.  The arguments 
that the same law would apply for the grant of compensation 
for a defect has no basis.  If Congress had wanted to provide 
for the award of compensation for a defect, Congress could 
change the law.  

Whether porphyria is a defect or a disease is an 
interpretation of fact, rather than a basis for finding clear 
and unmistakable error.  However, there is a fatal error in 
the 1983 Board decision.  The service department entered 
conclusions during service and such conclusions have legal 
consequences.  The service department determined that 
porphyria had been incurred in or aggravated during service 
and was in line of duty.  In line of duty means an injury or 
disease incurred in or aggravated during a period of active 
duty.  Furthermore, a service department finding that injury 
or disease occurred in line of duty will generally be binding 
upon VA.  38 C.F.R. § 3.1(m).  Similarly, 38 U.S.C.A. § 105 
provides that an injury or disease incurred during service 
will be deemed to have been incurred in line of duty when the 
person was, at the time of the disease was contracted, in 
active service.  The law makes clear that "service-
connected" means the same thing as in line of duty.  Section 
105 creates a presumption of service connection, that is, a 
disability first manifested or aggravated during active duty 
is deemed to be service connected.  There is not any 
requirement to show a causal relationship between the present 
disability and a particular event or circumstance that gave 
rise to the in-service injury or aggravation.

At the time of the prior denial, there was no competent 
evidence that porphyria was a defect or that it was a 
disease.  However, the service department made specific 
findings regarding incurrence, aggravation and in line of 
duty.  The failure to apply 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m) constitute errors in law. 

Service medical records reflect that the intermittent acute 
porphyria was described as being hereditary or congenital in 
nature.  However, the fact that the disorder was hereditary 
or congenital in nature does not establish that it is a 
defect.  Service medical records do not show that the 
disorder was ever described as a defect.  In fact, a doctor 
in a September 1981 statement indicated that the veteran had 
an illness and that it was a metabolic disorder.  

In short, the claim of service connection for porphyria would 
have been manifestly different but for the Board's 
misapplication of 38 U.S.C.A. § 105.  Therefore, the Board 
concludes that clear and unmistakable error was committed in 
the December 28, 1983, Board decision denying service 
connection for porphyria.


ORDER

The motion to reverse and revise the December 28, 1983, Board 
decision on the grounds of clear and unmistakable error with 
respect to the denial of service connection for porphyria is 
granted.



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



